SULLIVAN, J.,
Concurring. — I concur in the conclusion reached by Mr. Justice Stewart. If it appear from the record that Warren Brothers Company, the owner of said patent, had any interest whatever in the bid which was accepted by the city, the city authorities should be enjoined from proceeding under said contract. The owner of a patented paving material is not permitted to bid or to have any interest in a bid for paving a street under the laws of this state. If he were allowed to do so, there would be no real competition *772in the bids, for if the owner of the patent agreed to furnish the patented material to anyone bidding for the contract, say at two dollars per square yard, and then bid for the contract at two dollars per square yard, there would be no competition and could be none in the matter. But where each bidder can procure the patented material on the same terms and the owner of the patent is not permitted to bid nor to have any interest in any bid whatever for the paving of the street, then there would be legitimate competition. But as the point is not made on this appeal that the owners of the patent have any interest in the bid, I concur in the conclusion reached by Mr. Justice Stewart.